PER CURIAM.
ORDER
Upon review of this recently docketed petition for review, the court determines whether it must be dismissed.
Jose W. Linares-Rosado filed a complaint with the United States Postal Service EEO Investigative Services Office. On November 24, 2010, an EEO Services Analyst entered an order dismissing the complaint as untimely. The order informed Linares-Rosado that he could either file an appeal with the Equal Employment Opportunity Commission or file a civil action in a United States District Court. Instead, Linares-Rosado filed a petition for review asserting without support that this court had jurisdiction to review the EEO Services Analyst’s order.
This court is a court of limited jurisdiction and does not have jurisdiction to review the order. 28 U.S.C. § 1295. Thus, we dismiss the petition for lack of jurisdiction.
Accordingly,
It Is Ordered That:
(1) The petition is dismissed. Any pending motions are moot.
(2) The revised official caption is reflected above.